Exhibit 10.36

 

AMENDED AND RESTATED

The GEO Group, Inc.

EXECUTIVE RETIREMENT PLAN

(effective January 1, 2008 )



--------------------------------------------------------------------------------

TABLE OF CONTENTS

      Page  

INTRODUCTION

     1   

ARTICLE I DEFINITIONS

     2   

ARTICLE II PARTICIPANT ELIGIBILITY

     3   

ARTICLE III BENEFITS

     4   

ARTICLE IV WHEN BENEFITS ARE PAYABLE

     5   

ARTICLE V FORM OF ANNUITY

     9   

ARTICLE VI ADMINISTRATION

     9   

ARTICLE VII AMENDMENT, TERMINATION AND EXCEPTIONS

     10   

ARTICLE VIII MISCELLANEOUS

     10   

 

i



--------------------------------------------------------------------------------

INTRODUCTION

The GEO Group, Inc. (“GEO”) hereby amends and restates The GEO Group, Inc.
Executive Retirement Plan, hereinafter referred to as the “Plan.”

The purpose and objective of the Plan is to provide retirement benefits to
selected key executives of an Employer and to provide pre-retirement benefits in
the event of the death or disability of a Participant.

The Plan has been reviewed and approved by the Compensation Committee of the
Board of Directors of GEO, and upon the recommendation of that Committee, by the
Board of Directors of GEO.

Nothing contained in this Plan shall be deemed to constitute an employment
agreement between any Participant and the Employer and nothing contained herein
shall be deemed to give any Participant any right to be retained in the employ
of the Employer.

This plan is effective from January 1997, as amended in May 2005 and
subsequently amended and restated effective on January 1, 2008.

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

 

1.0 Definitions. The following terms when used in this Plan shall have the
following meanings unless a different meaning is clearly required by the
context.

 

1.1 Annual Benefit. The annual benefit to which a Participant is entitled under
the Plan in the absence of a Form of Annuity Election.

 

1.2 Beneficiary. The beneficiary or beneficiaries of a Participant in accordance
with Section 4.8. If more than one Beneficiary survives the Participant,
payments shall be made equally to the surviving Beneficiaries, unless otherwise
provided. Nothing herein shall prevent the Participant from designating primary
and contingent Beneficiaries.

 

1.3 Code Section 409A. Section 409A of the Internal Revenue Code of 1986, as
amended from time to time, and its implementing regulations and guidance.

 

1.4 Committee. The GEO Corporate Retirement Committee comprised of the Chairman
of the Board of Directors, the President, the Chief Financial Officer, the Vice
President, Human Resources and the General Counsel of GEO.

 

1.5 Disability. A Participant’s inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or be of long continued and indefinite
duration. Disability is determined and approved by the Committee based on
medical evidence submitted by the Participant’s physician or a physician
approved by the Committee. A determination by the United States Social Security
Administration that a Participant is disabled for Social Security purposes shall
be conclusive and binding upon the Committee. Notwithstanding the foregoing,
disability shall not be deemed to occur unless it constitutes a “disability,” as
such term is defined in Code Section 409A.

 

1.6 Early Retirement Election. An election by a Participant to receive benefits
under this Plan before such Participant attains Normal Retirement Age, as
described in, and subject to the limitations and requirements of, Section 4.3.

 

1.7 Employee. An Employee of an Employer.

 

1.8 Employer. GEO and/or any affiliate or subsidiary thereof.

 

1.9

FAS. The average salary of a Participant earned during his or her last five
(5) years of employment with an Employer, including the year in which the event
or occurrence requiring a determination of a Participant’s FAS occurs (or, in
the case of a Participant who Separates from Service after attaining Normal
Retirement Age, if greater, the average salary of such Participant earned during
his or her last five (5) years prior to and including the year the Participant
attains Normal Retirement Age). For purposes of

 

2



--------------------------------------------------------------------------------

  calculating a Participant’s FAS, “salary” does not include any bonuses, but
does include any deferred salary in the year in which it is earned (regardless
of when paid).

 

1.10 Form of Annuity Election. An election described in Section 5.2 to receive
benefits under this Plan in the amounts, and for the duration, described in
either Section 5.2.1 or Section 5.2.2.

 

1.11 GEO. The GEO Group, Inc., a Florida corporation.

 

1.12 Normal Retirement Age. Age 65.

 

1.13 Participant. Any Employee who participates in this Plan in accordance with
Article II.

 

1.14 Plan. The GEO Group, Inc. Executive Retirement Plan as it may from time to
time be amended.

 

1.15 Qualifying Age. The later of (a) the earliest age at which the Participant
could begin receiving Social Security benefits or (b) the Participant’s age on
the date his or her benefits commence pursuant to the terms of this Plan;
provided, however, Qualifying Age shall never be greater than Normal Retirement
Age.

 

1.16 Retire. To Separate from Service after attaining Normal Retirement Age.

 

1.17 Retirement. The date on which the Participant Separates from Service after
attaining Normal Retirement Age.

 

1.18 Separation from Service or, as the context requires, Separate from Service.
A “separation from service” as described in Code Section 409A.

 

1.19 Social Security Benefits. The annual amount of Social Security benefits for
which a Participant is eligible upon reaching his or her Qualifying Age.

 

1.20 Years of Service. The number of full years during which an Employee is
continuously employed by an Employer, including years prior to participation in
the Plan.

ARTICLE II

PARTICIPANT ELIGIBILITY

 

2.1 Initial Eligible Employees. The attached list of individuals are those
Employees who have been approved for participation at the inception of the Plan.
See Exhibit A. Participants shown on Exhibit A who are age 55 or over at
inception of the Plan shall not be eligible to make an Early Retirement
Election.

 

2.2 Other Eligible Employees. In addition to those initially eligible,
executives holding the following position with applicable time periods may be
selected to participate in the Plan.

 

3



--------------------------------------------------------------------------------

 

Position

  

Time Period

Vice President

   After three (3) Years of Service with an Employer and having been in the VP
position for one year.

Such key executives as defined above may be suggested for participation in the
Plan by the Committee, subject to the final approval of the Compensation
Committee of the Board of Directors of GEO.

 

2.3 Excluded Employees. No Employee shall be eligible for participation in the
Plan if such Employee participates in The GEO Group, Inc. Senior Officer
Retirement Plan or is a party to an individual Executive Retirement Agreement
with GEO.

ARTICLE III

BENEFITS

 

3.1 Vesting in Benefits. A Participant shall become vested in benefits under
this Plan on the earlier of (a) the date when such Participant has at least ten
(10) Years of Service, provided such Participant remains continuously employed
with an Employer until at least age 55 or (b) the date when such Participant has
at least twenty (20) Years of Service. No benefits shall be paid under this Plan
until after a Participant Separates from Service.

 

3.2 Benefit Computations.

 

  3.2.1 Twenty-Five or More Years of Service. For a Participant with twenty-five
(25) or more Years of Service, the Annual Benefit shall be forty-five percent
(45%) of the FAS of such Participant, reduced by one hundred percent (100%) of
any Social Security Benefits and any other income benefits received from prior
employers. The amount determined under this Section 3.2.1 shall be reduced in
accordance with Section 3.2.3, if applicable.

 

  3.2.2 Between Ten and Twenty-Five Years of Service. For a Participant with at
least ten (10) Years of Service, but fewer than twenty-five (25) Years of
Service, the Annual Benefit shall be 1.8% times the Participant’s Years of
Service times the Participant’s FAS, reduced by one hundred percent (100%) of
any Social Security Benefits and any other income benefits received from prior
employers. Thus, for example, a Participant who had twenty (20) Years of Service
at the time of his or her entitlement to benefits under this Plan would have an
Annual Benefit of thirty-six percent (36%) (which is 1.8% times 20) of FAS
reduced by one hundred percent (100%) of any Social Security Benefits and any
other income benefits received from prior employers. The amount determined under
this Section 3.2.2 shall be reduced in accordance with Section 3.2.3, if
applicable.

 

  3.2.3

Reduction for Benefits Commencing Before Normal Retirement Age. In the event a
Participant has made a timely and valid Early Retirement Election, the Annual
Benefit otherwise payable to the Participant under this Plan shall be reduced by
a factor of 4% for each year (or fraction thereof) that the Participant is under
Normal Retirement Age at the time benefits under the Plan commence. The

 

4



--------------------------------------------------------------------------------

  computation of Annual Benefits provided in Sections 3.2.1 or 3.2.2, as
applicable, would be made using an estimated amount of Social Security Benefits,
as determined pursuant to the principles established by the Social Security
Administration, which would be payable to the Participant upon reaching his or
her Qualifying Age. The following is an example of the calculation of Annual
Benefits described in this Section 3.2.3.

 

  Example

An Executive with a valid Early Retirement Election in effect Separates from
Service at age sixty-two (62) with twenty-two (22) Years of Service. His FAS is
$150,000 and his estimated Social Security Benefit is $16,000 annually.

 

1.8% x 22 x $150,000 =

   $ 59,400   

Less estimated Social Security Benefit

     -16,000    Benefit that would have been payable upon Retirement at age 65
   $ 43,400   

Early benefit factor 100%—(3 x 4%) =

     x 88%   

Annual Benefit payable at age 62

   $ 38,192      

 

 

 

Monthly payment for life

   $ 3,182      

 

 

 

 

  3.2.4 Years of Service Counted. All Years of Service are includible for
purposes of the calculation of benefits in this Article III. Years of Service in
excess of twenty-five (25) years are not considered for purposes of calculating
Annual Benefits. No benefits will be payable under this Plan to any Participant
with fewer than ten (10) Years of Service. Years of Service after a Participant
reaches age 65 will be counted to allow a Participant to reach the maximum of 25
Years of Service.

ARTICLE IV

WHEN BENEFITS ARE PAYABLE

 

4.1

Separation from Service After Attaining Normal Retirement Age. Upon Retiring
after attaining Normal Retirement Age, a Participant shall be paid monthly
1/12th of the Annual Benefit provided in either Section 3.2.1 or 3.2.2. The
following is an example of the calculation of Annual Benefits described in this
Section 4.1.

 

  Example

An Executive Retires at age sixty-five (65) with twenty-five (25) Years of
Service. The FAS is $150,000 and the Social Security Benefit is $16,000 annually
at the time of his or her Retirement.

 

5



--------------------------------------------------------------------------------

 

45% x $150,000 =

   $ 67,500   

Less Annual Social Security Benefit

     -16,000      

 

 

 

Plan pays annually for life

   $ 51,500      

 

 

 

Monthly payment for life

   $ 4,291   

 

4.2 Separation from Service Between Ages 55 and 65 or with 20 Years of Service –
No Early Retirement Election. Unless the Participant has made an Early
Retirement Election pursuant to Section 4.3 below, if a Participant either
(a) has at least ten (10) Years of Service and is at least age 55 at the time of
his or her Separation from Service or (b) has at least twenty (20) Years of
Service and, in either case, (c) Separates from Service before attaining Normal
Retirement Age, then such Participant shall commence receiving benefits under
the Plan at Normal Retirement Age. The Annual Benefits of such a Participant
shall be determined based on his or her Years of Service at the time of his or
her Separation from Service, and shall be calculated as provided in Section 3.2.

 

4.3 Separation from Service Between Ages 55 and 65 or with 20 Years of Service –
Early Retirement Election. If a Participant either (a) has at least ten
(10) Years of Service and is at least age 55 at the time of his or her
Separation from Service or (b) has at least twenty (20) Years of Service and, in
either case, (c) Separates from Service before attaining Normal Retirement Age
and (d) made a valid and timely Early Retirement Election in accordance with the
requirements set forth in this Section 4.3, then such Participant shall commence
receiving benefits under the Plan on the date specified in the Early Retirement
Election. The Annual Benefits of such a Participant shall be determined based on
his or her Years of Service at the time of his or her Separation from Service
and shall be calculated under Section 3.2.3.

 

  4.3.1 Early Retirement Election. An Early Retirement Election shall set forth
the date a Participant elects to commence receiving benefits under this Plan.
Such date may be either (a) the date of Separation from Service or (b) a
specified date no later than the date the Participant attains Normal Retirement
Age. In the event a Participant elects a specified date that is before the
Participant’s Separation from Service, then benefits under this Plan shall
commence upon the Participant’s Separation from Service.

 

  4.3.2 Timing of Valid Initial Early Retirement Election. In order to be valid,
an Early Retirement Election must be made (a) on or before December 31, 2008 or
(b) no more than thirty (30) days after an Employee becomes a Participant in the
Plan.

 

  4.3.3 Amendments to or Revocations of Early Retirement Elections. A
Participant may amend or revoke an executed Early Retirement Election only if
the following conditions are met:

 

6



--------------------------------------------------------------------------------

  (a) such amendment or revocation does not take effect until at least twelve
(12) months after the date on which such amendment or revocation is made;

 

  (b) the payment or benefit with respect to which such amendment or revocation
is made is deferred for at least five (5) years from the date such payment or
benefit would otherwise have been made in the absence of such amendment or
revocation; and

 

  (c) in the case of a Participant that elected to commence receiving benefits
on a specified date, as described in Section 4.3.1, such amendment or revocation
is made at least twelve (12) months before such specified date.

 

4.4 Pre-Retirement Death Benefit. In the event of the death of a Participant
prior to his or her Separation from Service, a benefit shall be payable to his
or her designated Beneficiary for a period of ten (10) years beginning on the
first day of the month following the Participant’s death. The Annual Benefit
under this Section 4.4 shall be calculated under Section 3.2.1 or 3.2.2, as
applicable, based upon the Participant’s Years of Service at the time of his or
her death (and without any reduction under Section 3.2.3), reduced by fifty
percent (50%), but without any reduction for Social Security Benefits or income
from prior employers. Distributions under this Section 4.4 shall be made as soon
as administratively practicable following the date on which the Committee
receives written notification of the Participant’s death in the manner
prescribed by the Committee, but in no event later than 90 days following such
death.

 

4.5 Disability Benefit. In the event of the Disability of a Participant prior to
his or her Separation from Service, a benefit shall be payable to such
Participant commencing on the later of the date the Participant attains Normal
Retirement Age or the date of the Disability. The Annual Benefit under this
Section 4.5 shall be calculated under Section 3.2.1 or 3.2.2, as applicable,
based upon the Participant’s Years of Service and compensation prior to his or
her Disability (and without any reduction under Section 3.2.3).

 

4.6

Timing of Payment. Except as provided in this Section 4.6, all payments of
benefits under this Plan shall begin on the first day of the month following the
date or event that triggered commencement of benefits hereunder. Notwithstanding
any other provision of this Plan, no benefits under this Plan shall be paid to a
Participant earlier than (a) the date that is six months after the Participant’s
Separation from Service or (b) the date of Participant’s death. In the event
that the payment of any benefits is delayed by reason of the prior sentence,
then any delayed payments shall be paid to the Participant in lump sum at the
end of such required delay in order to catch up to the original payment
schedule. If calculation of the amount of any payment under the Plan is not
administratively practicable due to events beyond the control of the Participant
(or Participant’s Beneficiary), the payment shall be made no later than six
(6) months following the date on which the calculation of the amount of the
payment is administratively practicable. For purposes of this Section 4.6, the
inability of the

 

7



--------------------------------------------------------------------------------

Employer to calculate the amount or timing of a payment due to a failure of the
Participant (or Participant’s Beneficiary) to provide reasonably available
information necessary to make such calculation does not constitute an event
beyond the control of the Participant (or Participant’s Beneficiary).

 

4.7 Proof of Death. The Committee may require such proof of death and such
evidence of the right of any person to receive all or part of the death benefit
of a deceased Participant as the Committee may deem desirable.

 

4.8 Beneficiaries. Every Participant shall be furnished with a form on which he
may designate one or more Beneficiaries to receive the benefits due him under
the Plan in the event of his death during employment or before all payments due
are made.

 

  4.8.1 A Participant may change any such designation by signing and filing with
the Committee a new Designation of Beneficiary.

 

  4.8.2 If no Beneficiary is designated, or if the designated Beneficiary has
not survived the Participant, and if no alternative designation of Beneficiary
shall be effective, the Participant’s Beneficiary shall be his surviving spouse,
or if no spouse survives the Participant, the estate of the deceased
Participant.

 

  4.8.3 If more than one Beneficiary survives the Participant, payments shall be
made equally to the surviving Beneficiaries unless the Participant specifically
designated one Beneficiary as the primary Beneficiary and the other
Beneficiaries as contingent Beneficiaries.

 

  4.8.4 In the event a Participant dies following his or her Separation from
Service but prior to the commencement of any benefits under this Plan, any
benefits payable to a Beneficiary shall be paid at the same time and in the same
form as such benefits would have been paid had the Participant died the day
following the date he or she was to commence benefits under this Plan.

 

  4.8.5 If the Beneficiary cannot be located for a period of one year following
the Participant’s death despite mailing to the Beneficiary’s last known address,
and if the Beneficiary has not made a written claim within such period to the
Committee, such Beneficiary shall be treated as having predeceased the
Participant.

 

4.9 Participant’s Rights Unsecured. The right of the Participant or his
Beneficiary to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Employer, and neither the Participant nor his
Beneficiary shall have any rights in or against any specific assets of the
Employer. Benefits under the Plan may not be encumbered or assigned by a
Participant or any Beneficiary.

 

4.10 Forfeiture of Benefits. Notwithstanding any other provision of this Plan,
all benefits otherwise payable to a Participant may be forfeited if the
Committee determines that such Participant has become employed by a competitor
of the Employer either as an employee or a consultant.

 

8



--------------------------------------------------------------------------------

ARTICLE V

FORM OF ANNUITY

 

5.1 Absence of Form of Annuity Election. If the Participant does not make a
timely Form of Annuity Election in accordance with Section 5.2, the Annual
Benefits payable under this Plan shall be paid monthly from the time of the
commencement of benefits hereunder until the death of the Participant.

 

5.2 Form of Annuity Election. A Participant may make a Form of Annuity Election
at any time during his or her lifetime provided that such election must be made
no later than thirty (30) days before the date benefits commence under this
Plan. Any Form of Annuity Election made after this date shall be null and void.
A Form of Annuity Election shall specify whether the Participant elects to
receive benefits under the Plan in the amounts, and for the duration, described
in either Section 5.2.1 or Section 5.2.2 below. A Participant may make, revoke,
or change a Form of Annuity Election at any time during his or her lifetime
provided that such revocation or change shall be effective only if made no later
than thirty (30) days before benefits commence under this Plan.

 

  5.2.1 Life with Ten Years Certain. A Participant may elect to receive the
actuarially determined equivalent of the Annual Benefit that would be paid under
Section 5.1, but instead to be paid monthly until the later of (a) the death of
the Participant or (b) ten (10) years after the commencement of benefits under
the Plan, whichever is longer. Amounts paid after the death of the Participant
shall be paid monthly to the Participant’s designated Beneficiary.

 

  5.2.2 Joint and Survivor Options. A Participant may elect to receive the
actuarially determined equivalent of the Annual Benefit that would be paid under
Section 5.1, but instead to be paid monthly until the later of (a) the death of
the Participant or (b) the death of another person (which person shall be
specified in the Form of Annuity Election).

ARTICLE VI

ADMINISTRATION

 

6.1 The Committee. The Plan will be administered by the Committee.

 

6.2 Powers and Authority of Committee. Except as otherwise expressly provided in
the Plan, the Committee will have all powers necessary or helpful for the
carrying out of its duties and responsibilities under the Plan, and its
decisions or actions in good faith in respect of any matter hereunder will be
final, conclusive and binding upon all parties concerned.

 

6.3 Liability Limited. Except as otherwise provided by law, neither the Employer
nor any person who is a member of the Committee or who is an employee, officer
and/or director of the Employer will incur any liability whatsoever on account
of any matter connected with or related to the Plan, unless such person has
acted in bad faith, or has willfully neglected his duties, in respect of the
Plan.

 

9



--------------------------------------------------------------------------------

6.4 Reliance on Information. The members of the Committee, the Employer, and its
respective officers, directors and employees will be entitled to rely upon all
tables, valuations, certificates, opinions and reports furnished by any actuary,
accountant, insurance company, counsel, physician or other expert who is engaged
by the Committee. The members of the Committee, the Employer, and its respective
officers, directors, and employees will be fully protected in respect of any
action taken or suffered by them in good faith in reliance thereon, and all
action so taken or suffered shall be conclusive upon all persons affected
thereby.

 

6.5 Genuineness of Documents. The Committee, the Employer, and its respective
officers, directors and employees, will be entitled to rely upon any notice,
request, consent letter, telegram or other paper or document believed by them or
any of them, in good faith, to be genuine and to have been signed or sent by the
proper person.

 

6.6 Proper Proof. In any case in which the Committee or the Employer is required
under the Plan to take action upon the occurrence of any event, it will be under
no obligation to take such action unless and until proper and satisfactory
evidence of such occurrence has been received by it.

ARTICLE VII

AMENDMENT, TERMINATION AND EXCEPTIONS

 

7.1 Modification or Amendment. The Board of Directors of GEO may at any time
amend this Plan; provided, however, that such amendment shall not affect the
rights of the Participants or their Beneficiaries with respect to any benefits
accrued or payable before the date of any such amendment.

 

7.2 Termination of Plan. The Board of Directors of GEO may, in its sole
discretion, terminate the Plan at any time; provided, however, such termination
shall not affect the rights of Participants or their Beneficiaries with respect
to any benefits accrued or payable before the date of such termination of this
Plan.

 

7.3 Exceptions. Subject to Sections 8.7 and 8.8, the Compensation Committee of
the Board of Directors of GEO may make individual exceptions to the Plan from
time to time to broaden the provisions of the Plan to be more favorable to a
Participant than the provisions of the Plan. No exception may be made by such
Committee to narrow the coverage of the Plan or to make exceptions which are
less favorable to a Participant.

ARTICLE VIII

MISCELLANEOUS

 

8.1 No Implied Rights. Neither the establishment of the Plan nor any
modification thereof, shall be construed as giving any Participant, Employee,
Beneficiary or other person any legal or equitable right unless such right shall
be specifically provided in the Plan or conferred by affirmative action of the
Committee or the Compensation Committee of the Board of Directors of GEO in
accordance with the terms and provisions of the Plan.

 

8.2 Status of Employment Relations. Nothing in this Plan shall be deemed to:

 

10



--------------------------------------------------------------------------------

  8.2.1 Give to any employee the right to be retained in the employ of an
Employer;

 

  8.2.2 Affect the right of an Employer to discipline or discharge any employee
at any time;

 

  8.2.3 Give an Employer the right to require any employee to remain in its
employ; or

 

  8.2.4 Affect any employee’s right to terminate his employment at any time.

 

8.3 Binding Effect. The provisions of the Plan shall be binding on the Employer,
the Committee and their successors, and on all persons entitled to benefits
under the Plan and their respective heirs, legal representatives and successors
in interest.

 

8.4 Governing Laws. The Plan shall be construed and administered according to
the laws of the State of Florida to the extent that such laws are not preempted
by the laws of the United States of America.

 

8.5 Usage. Whenever applicable, the masculine gender, when used in the Plan,
shall include the feminine and neuter genders, and the singular shall include
the plural.

 

8.6 Captions. The captions contained herein are inserted as a matter of
convenience and for reference only, and in no way define, limit, enlarge or
describe the scope or intent of the Plan nor in any way shall affect the Plan or
the constructions of any provisions thereof.

 

8.7 Section 409A . The provisions of this Plan shall be interpreted, applied,
administered and operated in such manner as will meet the requirements of Code
Section 409A so that no amount is included in the gross income of the
Participant, his/her estate or Beneficiary pursuant to such Code Section in
connection with this Plan.

 

11